McCLELLAN, J.
On the evidence there can be no doubt that the place where the defendant fought cocks was a public place.—Campbell v. State, 17 Ala. 369; Henderson v. State, 59 Ala. 89; Windham v. State, 26 Ala. 69 ; Coleman v. State, 20 Ala. 51.
The evidence being without conflict as to the character of the place and also as to the commission by the defendant of the act denounced by the statute at that place, and as to time and venue, the court properly gave the affirmative charge for the State as requested by the solicitor,
*108The charges requested by the defendant proceeded on the idea that the evidence did not show a public place, and were therefore well refused. But aside'from this consideration, it cannot be said as matter of law that a place where seventy-five or a hundred men met for the purpose of fighting cocks is not a public ■■place even though it be “in the thick woods one-half mile from any public'highway or other public place, ’ ’ which is the proposition embraced in these charges. The place, however secluded in and of itself, is made public by the assemblage there of people in such numbers, and the right of the public generally to assemble there on the occasion for the purpose of engaging in or witnessing cock fighting ; and it is wholly immaterial whether there has ever before been any assemblage of people at' that place for any purpose.
The judgment of the county court is affirmed.